 1

 2

 3                                                                             10/18/2019

 4                                                                               CW

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                CENTRAL DISTRICT OF CALIFORNIA
10

11   KEE SOOK AHN,                                )   NO. CV 19-04037 FMO (PLAx)
                                                  )
12                        Plaintiff,              )
                                                  )
13                 v.                             )   ORDER DISMISSING ACTION WITHOUT
                                                  )   PREJUDICE
14                                                )
     THEORY MELROSE INC. D/b/a                    )
15   THEORY MELROSE; GRE MELROSE                  )
     LP; and DOES 1 to 10 inclusive; et al.,      )
16                                                )
                          Defendants.
17

18          Having been advised by counsel that the above-entitled action has been settled, IT IS
19   ORDERED that the above-captioned action is hereby dismissed without costs and without
20   prejudice to the right, upon good cause shown within 30 days from the filing date of this Order,
21   to re-open the action if settlement is not consummated. The court retains full jurisdiction over this
22   action and this Order shall not prejudice any party to this action.
23   Dated this 18th day of October, 2019.
24

25                                                                         /s/
                                                                    Fernando M. Olguin
26                                                             United States District Judge
27

28
